DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 3-4, 6, and 8-11 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 3 and 4 recite claim limitations indicating utilizing the target classification type as well as an ease of changing the target object position as acquired from an evaluation weight database for selecting an object to evaluate.  While selecting a landmark for localization based on mobility vs immobility is known, it would not have been obvious to have selected an object for localization based on a weighted level of mobility that isn’t mobile/stationary.

Claim 6 recites the claim limitation of weighing a lateral evaluation weight to be higher than longitudinal weight based on using a while line extended in a longitudinal direction as a target object.  While utilizing road lines and coordinate based evaluation factors for localization is known, it would not have been obvious to comparatively increase an evaluation weight in a lateral direction relative to that in a longitudinal and height evaluation weight.

Regarding claims 8-11, the claims adjust a longitudinal, lateral, and height evaluation weight based on identification of an identified target object. While recognizing objects in an environment to identify localization is known, it would not have been obvious to comparatively increase an evaluation weight in one or more dimension relative to the other dimensions based on the identified target object.

Therefor claims 3-4, 6, and 8-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/BEHRANG BADII/Primary Examiner, Art Unit 3665